Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: GB 2246755 issued to Davies teaches a bag opening device including an elongated mounting bar (2), angled support plates (6, 7) with cutting edges (6a, 7a) and cutting plates (9, 10) with cutting edges (9a, 10a) mounted on the mounting bar wherein brackets (3, 4) at opposed ends of the mounting bar that are movably adjustable in a direction of the mounting bar (Fig. 4) to accommodate containers with various dimensions. In addition, although Weldon (US 2014/0339381) and Amaral (US 1,788,267) are not related to a bag splitting device, Weldon and Amaral teach a rod assembly including one or more extension rods (20-21 of Weldon and 32-33 of Amaral) positioned at a support rod (14 of Weldon and 15 of Amaral) for adjusting a length of the rod assembly. However, none of the cited prior art, singly or in combination, fairly teaches or suggest a kit for a universal bag splitting assembly including the plurality of extension rods with pins and slots as claimed and the plurality of interchangeable brackets as claimed in combination with other limitations set forth in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.